Case 2:19-cv-10609-JFW-GJS Document 25 Filed 03/06/20 Page 1 of 2 Page ID #:142



  1
  2
  3
  4
  5
                                                                  JS-6
  6
  7
  8
                  THE UNITED STATES DISTRICT COURT
  9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 10
      JOCELYN HOWARD, aka Ariel,   ) Case No.: 2:19-cv-10609-JFW-GJS
 11   an individual,               )
 12                                ) JUDGMENT
                        Plaintiff, )
 13            vs.                 )
 14                                )
      THREE GROUP, INC. dba CRAZY )
 15   GIRLS, a California Limited  )
 16   Liability Company; MARCELLE  )
      EZERZER, an individual; DOE  )
 17   MANAGERS 1-3; and DOES 4-    )
 18   100, inclusive,              )
                                   )
 19                    Defendants. )
 20                                )
                                   )
 21
 22
 23
 24
 25
 26
 27
 28
                                      JUDGMENT
                                          –1–
Case 2:19-cv-10609-JFW-GJS Document 25 Filed 03/06/20 Page 2 of 2 Page ID #:143



  1           On March 2, 2020, Defendants Three Group, Inc. dba Crazy Girls and
  2   Marcelle Ezerzer (collectively, “Defendants”) served plaintiff Jocelyn Howard
  3   (“Plaintiff”) with an Offer of Judgment in this action in the total amount of
  4   TWENTY-FIVE THOUSAND U.S. DOLLARS ($25,000.00), inclusive of costs
  5   and attorneys’ fees, pursuant to Fed. R. Civ. P. 68. Dkt. 21. Thereafter, that same
  6   day, Plaintiff accepted the Offer. Dkt. 22.
  7           In accordance with the Offer of Judgment [Dkt. 21] and Notice of
  8   Acceptance [Dkt. 22] filed on March 2, 2020, the Plaintiff shall have and recover
  9   from Defendants, jointly and severally, the total sum of TWENTY-FIVE
 10   THOUSAND U.S. DOLLARS ($25,000.00), inclusive of costs and attorneys’
 11   fees.
 12           Accordingly, it is ORDERED AND ADJUDGED that a Final Judgment is
 13   entered for Plaintiff and against Defendants for the total sum of TWENTY-FIVE
 14   THOUSAND U.S. DOLLARS ($25,000.00), inclusive of costs and attorneys’
 15   fees, and pursuant to Fed. R. Civ. P. 68, with interest at the legal rate of ten
 16   percent (10%) per annum from the date of the entry of this Judgment. Each party
 17   shall bear their own costs and fees.
 18
 19           IT IS SO ORDERED.
 20
 21
 22   Dated: March 6, 2020
                                                 HONORABLE JOHN F. WALTER
 23                                             UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28
                                             JUDGMENT
                                               –2–
